OPINION OF THE COURT
Per Curiam.
*12John A. Caminiti has submitted an affidavit dated September 11, 2006, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Caminiti avers that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of its submission.
Mr. Caminiti acknowledges that the Grievance Committee is currently investigating seven complaints of professional misconduct against him concerning, inter alia, allegations of failure to safeguard client funds and property, failure to monitor trust accounts, and engaging in conflicts of interest. He further acknowledges that if charges were predicated upon the misconduct under investigation, he could not necessarily defend himself on the merits against them.
Mr. Caminiti’s resignation is submitted subject to any application which could be made by the Grievance Committee for the Second and Eleventh Judicial Districts for an order directing that he make restitution and that he reimburse the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a). He acknowledges the continuing jurisdiction of the Appellate Division, Second Department to make such an order and he specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Inasmuch as the proffered resignation complies with all pertinent Court rules, it is accepted, and, effective immediately, John A. Caminiti is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, P.J., Miller, Schmidt, Crane and Rivera, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, John A. Caminiti is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that John A. Caminiti shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, John A. Caminiti is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, *13board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the resignor, John A. Caminiti, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the resignor shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).